  Case 17-12018         Doc 70     Filed 02/05/19 Entered 02/05/19 11:17:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-12018
         MICHAEL R LEWANDOWSKI
         ELIZABETH L LEWANDOWSKI
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2017.

         2) The plan was confirmed on 08/03/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-12018        Doc 70      Filed 02/05/19 Entered 02/05/19 11:17:14                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $10,330.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $10,330.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,346.73
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $451.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,798.13

Attorney fees paid and disclosed by debtor:                $490.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACADEMIC ENDOCRINE             Unsecured         436.00           NA              NA            0.00       0.00
ACADEMIC ENDOCRINE             Unsecured         115.00           NA              NA            0.00       0.00
ADVOCATE LUTHERAN GENERAL HO Unsecured        1,103.00            NA              NA            0.00       0.00
Advocate Medical Group         Unsecured         345.00           NA              NA            0.00       0.00
ALEXIAN BROTHERS MEDICAL GROU Unsecured           69.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured         933.00        933.87          933.87           0.00       0.00
BARRINGTON ORTHOPEDIC SPECIAL Unsecured          194.00           NA              NA            0.00       0.00
CACH                           Unsecured            NA       9,442.20        9,442.20           0.00       0.00
CENTRAL DUPAGE HOSPITAL        Unsecured      1,183.00            NA              NA            0.00       0.00
Chase                          Unsecured      3,484.00            NA              NA            0.00       0.00
CHILDRENS & TEENS MED CTR      Unsecured          26.00           NA              NA            0.00       0.00
CHILDRENS & TEENS MED CTR      Unsecured         115.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         300.00        395.96          395.96           0.00       0.00
COMPASS HEALTHCARE CONSULTA Unsecured            164.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP         Secured        4,625.00       4,125.00        4,125.00      3,611.29     166.74
CREDIT ACCEPTANCE CORP         Unsecured      3,875.00       5,304.54        5,304.54           0.00       0.00
DISCOVER BANK                  Unsecured      3,479.00       3,481.96        3,481.96           0.00       0.00
GERM BUSTERS                   Unsecured         128.00           NA              NA            0.00       0.00
GRABOWSKI SURGICAL ASSOC       Unsecured         546.00           NA              NA            0.00       0.00
HCFS HEALTHCARE FINANCIAL SERV Unsecured         493.00           NA              NA            0.00       0.00
HOFFMAN ESTATES SURG CTR       Unsecured         656.00           NA              NA            0.00       0.00
INPARITENT CONSULTANTS         Unsecured         122.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       2,768.00       2,768.00        2,768.00           0.00       0.00
ISAC                           Unsecured     12,772.00     15,866.03        15,866.03           0.00       0.00
KEYNOTE CONSULTING             Unsecured            NA         453.80          453.80           0.00       0.00
LVNV FUNDING                   Unsecured         294.00        374.80          374.80           0.00       0.00
MEDICAL CENTER ANESTHESIA      Unsecured          45.00           NA              NA            0.00       0.00
MEDICAL CENTER ANESTHESIA      Unsecured          45.00           NA              NA            0.00       0.00
NICOR GAS                      Unsecured         850.00      1,042.88        1,042.88           0.00       0.00
PEDIATRIC FACULTY FOUNDATION Unsecured           508.00           NA              NA            0.00       0.00
PFF EMERG SERVICES             Unsecured         136.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-12018        Doc 70        Filed 02/05/19 Entered 02/05/19 11:17:14                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal        Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid           Paid
PORTFOLIO RECOVERY ASSOC          Unsecured      3,825.00              NA           NA             0.00         0.00
PRA RECEIVABLES MGMT              Unsecured      6,100.00         4,756.27     4,756.27            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured     10,044.00       10,044.53     10,044.53            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured     10,044.00           756.75       756.75            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured            NA         3,400.10     3,400.10            0.00         0.00
QUEST DIAGNOSTICS                 Unsecured         277.00             NA           NA             0.00         0.00
QUICK CASH AHEAD                  Unsecured         500.00             NA           NA             0.00         0.00
RADIOLOGICAL CONSULTANTS          Unsecured          34.00             NA           NA             0.00         0.00
SHEFFIELD MANOR CONDOMINIUM       Secured        6,100.00         9,387.45    10,447.45       2,753.84          0.00
ST IL TOLLWAY AUTHORITY           Unsecured     10,386.00       10,957.10     10,957.10            0.00         0.00
TARGET CORPORATION                Unsecured          25.00             NA           NA             0.00         0.00
TCF NATIONAL BANK                 Unsecured         185.00             NA           NA             0.00         0.00
THE BANK OF NEW YORK MELLON       Secured      119,810.00      109,436.32    143,636.49            0.00         0.00
THE BANK OF NEW YORK MELLON       Secured             0.00      34,200.17     33,312.00            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA       66,840.70     66,840.70            0.00         0.00
VERIZON                           Unsecured            NA         1,290.08     1,290.08            0.00         0.00
Winfield Laboratory Consultants   Unsecured          72.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $143,636.49                 $0.00                   $0.00
      Mortgage Arrearage                                 $33,312.00                 $0.00                   $0.00
      Debt Secured by Vehicle                             $4,125.00             $3,611.29                 $166.74
      All Other Secured                                  $10,447.45             $2,753.84                   $0.00
TOTAL SECURED:                                          $191,520.94             $6,365.13                 $166.74

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
       All Other Priority                                    $2,768.00                 $0.00                $0.00
TOTAL PRIORITY:                                              $2,768.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $135,341.57                    $0.00                $0.00


Disbursements:

       Expenses of Administration                                 $3,798.13
       Disbursements to Creditors                                 $6,531.87

TOTAL DISBURSEMENTS :                                                                            $10,330.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-12018         Doc 70      Filed 02/05/19 Entered 02/05/19 11:17:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
